DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species a, claims 1-5 in the reply filed on 06/13/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germ (3,360,829).
Germ discloses a molding apparatus, comprising a first mold plate 15, 113, and a second plate 12, 112 on the first plate and comprising a plurality of through holes 28 corresponding to the plurality of the protrusions 26, wherein each of the plurality of through holes comprises a cylindrical portion through which a corresponding one of the plurality of protrusions 26, 132 enter and exit and a conical portion 126 widening from the cylindrical portion towards an upper surface of the second plate. 
Regarding claim 2, wherein the plurality of protrusions of the first plate 15, 115 occupy a portion of a corresponding one of the plurality of cylindrical portions when the first plate is combined with the second plate 12, 112. 
 	Regarding claim 5, wherein an upper surface of each of the plurality of protrusions 26 is a convex surface in which a central portion of the convex surface 26 protrudes upwards . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishler (2006/0197259) in view of Torii et al. (2015/012202).
Ishler discloses a mold with a mold plate having a plurality of openings and a plurality of mold protrusions insertable into the openings to form mold cavities.  However, Ishler fails to discloses that the mold is made of zirconia or having a specific surface roughness. 
Torri et al. discloses a thermal insulated mold, comprising a mold made of zirconia sintered body [0135].
It would have been obvious to one of ordinary skill in the art to provide Ishler with a mold body made of zirconia or having additional zirconia layer as taught by Torri et al. in order to better control the temperature of the molding product.
In regarding to the roughness, the size and the shape of mold or the mold surface, it would have been obvious to one in ordinary skill in the art to design a mold surface having a specific roughness, depending on the material, the size and the molding condition of the forming product.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743